DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) recite(s) table comprising signaling information for consuming a content package. This judicial exception is not integrated into a practical application because the table does not show how the device capabilities contribute to the patent concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the data in the table does not take the claim limitation out of judicial exception.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,070,855. Although the claims at issue are not identical, they are not patentably distinct from each other because The difference between the instant examined claim and the conflicting patented claim is that the instant claim is narrower in scope and falls within the scope of the patented claim.
Current Application 17/379432
Patent 11,070,855
Claims 1 and 5: A method of transmitting a signaling message based on a motion pictures experts group (MPEG) media transport (MMT) protocol, the method comprising: identifying at least one table, the at least one table comprises signaling information required for consuming a content package; generating a signaling message based on the at least one table, the signaling message comprising a payload, length information and extension information; and transmitting the signaling message, wherein the payload includes the at least one table, wherein the length information indicates a length of the signaling message, wherein the extension information includes information on the at least one table included in the payload, wherein the information on at least one table comprises table identifier information and table version information, for each of the at least one table, wherein the length information and the extension information are located before the payload, and wherein one of the at least one table is a device capability information table (DCIT) including information on device capabilities for consuming the content package.
Claims 1 and 5: A method of transmitting a signaling message based on a motion pictures experts group (MPEG) media transport (MMT) protocol by a content providing apparatus, the method comprising: identifying at least one table among a plurality of tables based on type information, the at least one table comprises signaling information required for consuming a content package at a content consuming apparatus; generating, the signaling message comprising a payload, the type information, length information and extension information; and transmitting the signaling message to the content consuming apparatus, wherein the type information indicates an identifier of the signaling message, wherein the length information indicates a length of the signaling message, wherein the extension information includes information on the at least one table included in the payload, wherein the payload includes the at least one table, wherein the information on at least one table comprises table identifier information and table version information, for each of the at least one table included in the payload, wherein the type information, the length information and the extension information are located before the payload, and wherein one of the at least one table is a device capability information table (DCIT) including information on device capabilities for consuming the content package.
Claims 2 and 6: The method as claimed in claim 1, wherein the one of the at least one table includes location information on the content package.
Claims 2 and 6: The method as claimed in claim 1, wherein the one of the at least one table includes location information on the content package.
Claims 3 and 7: The method as claimed in claim 1, wherein the one of the at least one table includes composition information of the content package.
Claims 3 and 7: The method as claimed in claim 2, wherein the one of the at least one table includes composition information of the content package.
Claims 4 and 8: The method as claimed in claim 1, wherein the DCIT comprises an identifier of the DCIT, version information of the DCIT, complexity information for video data, and complexity information for audio data.
Claims 4 and 8: The method as claimed in claim 1, wherein the DCIT comprises an identifier of the DCIT, version information of the DCIT, complexity information for video data, and complexity information for audio data.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Song (USPN 8250619, referred to as Song).
Regarding claims 1 and 5: 
A method of transmitting a signaling message based on a motion pictures experts group (MPEG) media transport (MMT) protocol, the method comprising:
Song teaches identifying at least one table, the at least one table comprises signaling information required for consuming a content package, (Song, transmitting and receiving broadcast signals to provide a service combining a real-time broadcast service and a non-real-time broadcast service, C 1: L 49-52); 
Song teaches generating a signaling message based on the at least one table, the signaling message comprising a payload, length information and extension information, (Song, the IP multicast address (or address range) is accessed to receive an IP stream, i.e., an IP packet, and NRT service signaling data is extracted from the received IP packet, C 10: L9-12, Figs. 9 and 14); and 
transmitting the signaling message, 
Song teaches wherein the payload includes the at least one table, (Song, the service signaling section handler 138-1 restores and parses an NST as shown in FIG. 9, FIG. 14, or FIG. 15 from the NRT service signaling data and outputs the NST to the service manager 160, C 35: L13-17);
Song teaches wherein the length information indicates a length of the signaling message, (Song, Figs. 9 and 14/ section _length);
Song teaches wherein the extension information includes information on the at least one table included in the payload, (Song, Figs. 9 and 14/ section _length)
Song teaches wherein the information on at least one table comprises table identifier information and table version information, for each of the at least one table, (Song, table_id_extension field includes an SMT_protocol_version field, and version_number, Figs. 9, 14 and 29);
Song teaches wherein the length information and the extension information are located before the payload, (Song, the length and the expension is before the payload information, see Figs. 9, 14 and 29) and 
Song teaches wherein one of the at least one table is a device capability information table (DCIT) including information on device capabilities for consuming the content package, (Song, wherein the service map table further contains third information indicating capabilities used for the NRT service, the capabilities including a media type factor indicating a media type of the NRT service, C 10: L 30-34, FIG. 29 illustrates a hierarchical signaling structure that provides data required for service acquisition through an FIC chunk and a service map table (SMT), among IP-level mobile service signaling channels, C43:L12-25).
Regarding claims 2 and 6: 
Song teaches the method as claimed in claim 1, wherein the one of the at least one table includes location information on the content package, (Song, session_source, destination address, Figs. 9, 14 and 29).
Regarding claims 3 and 7: 
Song teaches the method as claimed in claim 1, wherein the one of the at least one table includes composition information of the content package, (Song, session start time and session end time is composition information in Fig. 11).
Regarding claims 4 and 8: 
Song teaches the method as claimed in claim 1, wherein the DCIT comprises:
Song teaches an identifier of DCIT, (Song, table id, Figs. 9, 14 and 29);
Song teaches Version information of the DCIT, (Song, version field, Figs. 9, 14 and 29);
Song teaches complexity information for video data, (Song, the media type specifying a codec applied to the NRT service, C8: L3-7); and
Song teaches complexity information for audio data, (Song, bit sequence, such as video and/or audio data configuring the program, C8: L3-7).
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 4, 2022